Citation Nr: 0005480	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for basal cell 
carcinoma due to exposure to ionizing radiation.  

2.  Entitlement to an increased rating for cervical plexus 
neuralgia with traumatic arthritis of the cervical spine and 
psychophysiologic musculoskeletal disorder, currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1947 to 
March 1957.  In March 1957, he was temporarily retired due to 
physical disability.  He was removed from temporary retired 
list and permanently retired in August 1958.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the appellant's claims for service 
connection for Forestier's disease, as well as an increased 
rating (above 40 percent) for cervical plexus neuralgia with 
traumatic arthritis of the cervical spine and 
psychophysiologic musculoskeletal disorder, and a total 
disability rating due to individual unemployability (TDIU).  
By means of an August 1997 order, the Board remanded the 
above-mentioned issues for further development.  
Subsequently, the RO granted service connection for the 
Forestier's disease; as the benefit sought was granted in 
full, the matter of service connection for Forestier's 
disease is considered to have been resolved during the appeal 
process and is no longer before the Board.  

While in remand status, the issue of entitlement to service 
connection for basal cell carcinoma was certified for 
appellate review.  The Board notes that the appellant 
initially filed a claim for service connection for skin 
cancer, and that he has been diagnosed with both basal cell 
and squamous cell carcinoma.  The record indicates that the 
RO has addressed the claim for service connection for basal 
cell carcinoma only.  Thus, the matter of entitlement to 
service connection for squamous cell carcinoma is referred 
for adjudication.  

The issues of entitlement to an increased rating for cervical 
plexus neuralgia with traumatic arthritis of the cervical 
spine and psychophysiologic musculoskeletal disorder, and 
entitlement to TDIU are the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for skin cancer was 
denied by means of a June 1989 rating action and that 
decision is final.

2.  Additional evidence submitted after the June 1989 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The appellant's claim for service connection for basal 
cell carcinoma due to ionizing radiation exposure is 
plausible.

4.  The appellant's basal cell carcinoma was not present 
until many years after separation from service and was not 
caused by exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The RO's June 1989 decision to deny service connection 
for skin cancer is a final determination.  The evidence 
subsequently received is new and material and sufficient to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The appellant's claim for service connection for basal 
cell carcinoma due to exposure to ionizing radiation is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Basal cell carcinoma was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction and 
becomes final, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered. 38 U.S.C.A. § 7105. If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed. 38 
U.S.C.A. § 5108.

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters v. West, 12 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well-groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  If a well-
grounded claim has been submitted, then the claim must be 
evaluated on the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, at 206; see also Epps v. Brown, 126 F.3d 
1464 (Fed.Cir. 1997); cert. denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a). 

The evidence of record indicates that a claim for service 
connection for skin cancer was previously denied by means of 
a rating decision dated in June 1989.  The evidence of record 
at that time included medical records which indicate that the 
appellant was first diagnosed with basal cell carcinoma in 
1966.  The evidence of record at that time also included 
various Air Force documents which confirm that he was exposed 
to ionizing radiation in service and provide dose estimates.  
The appellant was notified of the RO's June 1989 decision, 
but he did not appeal. Therefore, this rating decision is a 
final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a). 

Evidence added to the record since 1989 include, among 
others, a medical opinion from the Chief Public Health and 
Environmental Hazards Officer, dated in July 1998, which 
indicates that skin cancer usually has been attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  
Excess numbers of basal cell cancers also have been reported 
in skin which received estimated doses of 9-12 rads in 
margins of irradiated areas.  In light of this scientific 
information, it was determined that it was unlikely that the 
appellant's basal cell cancer could be attributed to exposure 
to ionizing radiation in service.  A subsequent opinion from 
the Director, Compensation and Pension Service, dated in July 
1998, concluded that in light of the opinion from the Under 
Secretary for Health, and following a review of the evidence 
in its entirety, there was no reasonable possibility that the 
appellant's disability was the result of inservice exposure 
to ionizing radiation. 

The Board finds that the additional evidence reported above 
is new in that it was not previously of record.  The Board 
further finds that the evidence is so significant that it 
must be considered in that it bears directly on the issue at 
hand, namely, whether the exposure to radiation in service 
resulted in the claimed disability; such medical/scientific 
information bearing on the matter of the relationship between 
basal cell carcinoma and inservice exposure to radiation was 
not previously before VA.  Accordingly, the Board finds that 
new and material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a).  

Entitlement to service connection.

The record indicates that the appellant was exposed to 
radiation in service and that he suffers from a radiogenic 
disease.  Thus, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  38 C.F.R. § 3.311.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As noted above, the record indicates that there is a prior 
final rating action on the issue of service connection for 
skin cancer.  Although the matter of new and material 
evidence has not been addressed by the RO, prior to 
adjudicating the claim on the merits, the Board must first 
address the underlying issue of whether new and material 
evidence has been submitted to reopen a claim.   Barnett v. 
Brown, 8 Vet.App. 1 (1995).  As the RO has decided this case 
on the merits and provided the appellant with the relevant 
rules and regulation, and since the Board has reopened and 
will also proceed with a decision on the merits, there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease 
such as a malignant tumor is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 38 
U.S.C.A. § 1112c (West 1991); 38 C.F.R. § 3.309(d) (1999).

Second, 38 C.F.R. § 3.311(b) (1999) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met. The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The appellant contends that as a result of his participation 
in Operation SANDSTONE, he was exposed to ionizing radiation 
which caused his basal cell carcinoma.  He claims that during 
the test, he was located at Kwajalein Atoll, where he was 
required to drive tank trucks to the flight line where there 
were radioactive airplanes.  

A report from the Defense Special Weapons Agency (DSWA), 
dated in June 1997, indicates that historical records confirm 
the appellant's presence at Operation SANDSTONE.  He was 
reportedly assigned to Task Unit 7.4.1.  A history of his 
unit indicates that the personnel were located at Kwajalein 
and that their duties included, among others, providing 
supplies and maintenance to other Air Force Task Group 7.4 
units.  The report indicates that a search of the dosimetry 
data revealed no record of radiation exposure for the 
appellant.  However, a scientific dose reconstruction showed 
that he would have received a probable dose of 0.081 rem 
gamma (upper bound of 0.1 rem gamma).  A scientific dose 
reconstruction titled Neutron Exposure for DoD Nuclear Test 
Personnel indicates that due to his unit's distance from 
ground zero, he had virtually no potential for exposure to 
neutron radiation.  Based on these dose estimates, opinions 
from the Under Secretaries for Health and Benefits, as 
previously reported, determined that it was unlikely that the 
appellant's basal cell cancer resulted from inservice 
exposure to ionizing radiation.    

The Board notes that during a hearing held before the 
undersigned in May 1999, the appellant indicated that he 
underwent a plutonium bioassay and advised that the results 
of such testing would be submitted as soon as they are 
available.  The results were subsequently submitted in July 
1999, along with a written waiver of consideration of the 
evidence by the agency of original jurisdiction.  The 
plutonium bioassay results, dated in July 1999, indicate that 
the test did not indicate a positive plutonium contribution 
from participation in atmospheric nuclear testing.  The Board 
has considered this evidence in accordance with 38 C.F.R. 
§ 20.1304 and finds that the evidence does not effect the 
outcome of this case.   

Having considered the evidence in its entirety, as well as 
the applicable laws, the Board finds that entitlement to 
service connection for basal cell carcinoma is not warranted.  
First, the Board notes that this disability was not shown 
until several years after separation from service.  In 
addition, there is no medical evidence of record which links 
this disability to service.  Thus, service connection on a 
direct or presumptive basis cannot be granted.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. § 3.307, 3.309; 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

As for service connection based on radiation exposure, the 
Board notes that basal cell carcinoma is not one of the 15 
presumptive cancers listed under 38 C.F.R. § 3.309.  While 
this disability is considered a radiogenic disease under 
38 C.F.R. § 3.311, the record indicates that opinions from 
the Under Secretaries for Health and Benefits indicate that 
it was unlikely that the basal cell carcinoma resulted from 
the appellant's inservice exposure to ionizing radiation.  
The Board notes that the appellant has indicated that his 
dose estimate may not be correct because he was in closer 
proximity (than other unit personnel) to radioactive 
airplanes; he reported that his duties required him to drive 
trucks onto the flight line in order to deliver supplies used 
to decontaminate the airplanes.  However, this evidence was 
considered by DSWA as records from DSWA show that his unit's 
duties included providing supplies and maintenance to other 
units.  Thus, the Board concludes that the dose estimate 
provided by DSWA is accurate.  In summary, the Board finds 
that the evidence of record does not show that the ionizing 
radiation he received in service caused his basal cell 
carcinoma.  Accordingly, the claim is denied.    


ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.


REMAND

The Board notes that the appellant has been awarded service 
connection for Forestier's disease and that his cervical 
plexus neuralgia with traumatic arthritis of the cervical 
spine and psychophysiologic musculoskeletal disorder as well 
as his Forestier's disease have all been rated together as 
one disability under diagnostic codes 8710-5287.  However, 
separate conditions that do not constitute "the same 
disability" or "same manifestation" under 38 C.F.R. 4.14 can 
be rated separately under 38 C.F.R. 4.25, provided that the 
Diagnostic Codes involved do not specifically preclude the 
claimant being rated separately for the described conditions.  
See Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  The Board 
thus finds that prior to further consideration of the matter 
of increased rating and entitlement to a total disability 
rating due to unemployability, it is necessary that 
neurological and orthopedic examinations be conducted to 
determine the nature and severity of each component of this 
disability/disabilities in order to determine whether 
separate ratings may be assigned for the various 
manifestations of this condition.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded VA 
orthopedic and neurologic examinations to 
determine the current nature and severity 
of his cervical plexus neuralgia with 
traumatic arthritis of the cervical spine 
and psychophysiologic musculoskeletal 
disorder, as well as Forestier's 
syndrome.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s), to include 
complete range of motion studies, should 
be accomplished and the results included 
in the claims file.  The examiner is 
requested to report the symptomatology 
associated with each component of the 
disability, to include the symptoms 
associated with Forestier's syndrome in 
each segment of the spine, as well as 
cervical plexus neuralgia, traumatic 
arthritis of the cervical spine and 
psychophysiologic musculoskeletal 
disorder.  The examiner should report 
complaints and clinical findings in 
detail.  The examiner(s) should also 
state whether the appellant is rendered 
unemployable as a result of his service-
connected disabilities.  The claims file 
must be made available to the examiner 
for review.

2. When the development requested above 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence. The RO should 
consider awarding separate ratings for 
different manifestations of symptoms 
associated with the cervical plexus 
neuralgia with traumatic arthritis of the 
cervical spine and psychophysiologic 
musculoskeletal disorder, and Forestier's 
disease, under the applicable rating 
criteria.  See Esteban v. Brown, 6 
Vet.App. 259 (1994).  The RO should then 
readjudicate the claim for total rating 
due to unemployability.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 


